Case 1:18-cv-11474-RMB-JS Document 31 Filed 10/30/18 Page 1 of 2 PageID: 126




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

BOARD OF TRUSTEES OF THE
INTERNATIONAL ACADEMY OF ATLANTIC
CITY CHARTER SCHOOL,
                                                Civil No. 18-11474 (RMB/JS)
                         Plaintiff,
      v.

SABIS EDUCATION SYSTEMS, INC., et
al.,

                         Defendants.


                                     O R D E R

     The Court having held a conference call with the parties on

October    29,   2018;   and    this    Order    intending   to   confirm   the

Court’s rulings; and good cause existing for the entry of this

Order,

     IT IS HEREBY ORDERED this 30th day of October, 2018, as

follows:

     1.     Plaintiff shall produce to defendants on October 29,

2018, a copy of Richard Hale’s report;

     2.     By   November      12,   2018,   plaintiff    shall   produce   to

defendants all documents required to be produced pursuant to the

parties’ Settlement Agreement; and




                                         1
Case 1:18-cv-11474-RMB-JS Document 31 Filed 10/30/18 Page 2 of 2 PageID: 127



      3.    Each party shall bear its own costs to produce copies

of   the   documents   required    to       be   produced   pursuant   to   the

parties’ Settlement Agreement.



                                   s/Joel Schneider
                                   JOEL SCHNEIDER
                                   United States Magistrate Judge




                                        2
